ON MOTION FOR REHEARING
Both parties have filed motions for rehearing. We first consider the claimant’s motion.
The argument is made that her pleading for total and permanent benefits authorized the submission of the lesser amounts for partial and permanent benefits. She also asserts she can recover on the basis of the Appellant’s pleading that her incapacity, if any, “is not total and permanent but was and is partial and temporary.” Argument is also made that we have misconstrued the holding in Select Insurance Company v. Boucher, 561 S.W.2d 474 (Tex.1978). But, such argument does not touch our quote from that opinion to the effect that a pleading for total incapacity does not include the alternate ground of partial incapacity.
In this case, the claimant’s pleadings sought recovery only for total and permanent benefits. She does not contend otherwise. Her pleadings for 401 weeks can only be for total and permanent incapacity. Article 8306, Section 10(b), Tex.Rev.Civ.Stat. The maximum period for partial incapacity is only 300 weeks. Article 8306, Section 11, Tex.Rev.Civ.Stat. Although the carrier pled after a general denial that the incapac*298ity, if any, was not total and permanent but only partial and temporary, it never pleaded that any partial incapacity was permanent. The duration of any partial incapacity as being permanent was not pled by either party, and such issue should not have been submitted and the judgment based upon the jury’s answer to Special Issue 4B has no support in the pleadings. Texas Employers’ Ins. Ass’n v. Tate, 214 S.W.2d 877 (Tex.Civ.App.—Fort Worth 1948, writ ref’d n.r.e.); Employers’ Reinsurance Corporation v. Brantley, 173 S.W.2d 233 (Tex.Civ.App.—Texarkana 1943, writ ref'd).
The Texas Supreme Court in Stone v. Texas Employers’ Insurance Association, 154 Tex. 21, 273 S.W.2d 59 (1954), recognized that “partial incapacity” is not a defense to a claim of “permanent total incapacity.” The court said the defense to that issue is that the total incapacity is “temporary.” Thus, the court in our case should not have submitted the partial incapacity because, as noted in the objection to the issue, there was no pleading to support the issue. Also, as noted in the Stone case, it was not a defensive issue. And under the present rules, it could not be submitted as an inferential rebuttal issue. Select Insurance Company v. Boucher, supra; Texas Employers’ Insurance Association v. Marsh, 567 S.W.2d 832 (Tex.Civ.App.—El Paso 1978, no writ). See: Borland, Disjunctive Submission of Inferential Rebuttal Issues, 33 Baylor L.Rev. 147 (1981); Wallenstein, A Special Issue Quandary — Submitting “Partial Incapacity” in Workmen’s Compensation, 21 Sw.L.J. 513 (1967).
In Burns v. Union Standard Insurance Company, 593 S.W.2d 309 (Tex.1980), the court recognized that there was no dispute concerning the fact that the claimant was injured on the job and did sustain some disability. In fact, compensation benefits were paid for about six months. Thus, the jury was faced with deciding if such admitted disability resulted from a general or a specific injury. Obviously, it was one or the other. In such case, disjunctive issues are proper. As the court said in the Stone opinion “ * * * a disjunctive form of submission is approved for two inconsistent issues where one or the other is necessarily true.” But in our case, a disjunctive issue would not have been proper concerning whether any incapacity was permanent or partial. One or the other was not necessarily true. There was never any acknowledgment of any disability by the carrier, and the claimant did, in fact, continue to work after her fall. All of Appellee’s points have been considered and they are all overruled.
The Appellant asserts in its motion for rehearing that the judgment of the trial court should be reversed and judgment rendered that Appellee take nothing. We believe that in the interest of justice the case should be remanded for a new trial. The Appellant’s points have been considered and are overruled.